

116 SJ 20 IS: Relating to the disapproval of the proposed sale to the Government of Bahrain of certain defense articles and services.
U.S. Senate
2019-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 20IN THE SENATE OF THE UNITED STATESMay 13, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of Bahrain of certain defense
 articles and services.That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Bahrain (described in the certification Transmittal No. 18–20, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 6, 2019), is hereby prohibited:(1)The proposed sale of Thirty-two (32) AIM–120C–7 AMRAAM Missiles (Transmittal Numbered 18–20).(2)The proposed sale of One (1) AIM–120C–7 AMRAAM Guidance Section (Transmittal Numbered 18–20).(3)The proposed sale of Thirty-two (32) AIM–9X Missiles (Transmittal Numbered 18–20).(4)The proposed sale of Twenty (20) AGM–84 Block II Harpoon Missiles (Transmittal Numbered 18–20).(5)The proposed sale of Two (2) ATM–84L–1 Block II Harpoon Missiles (Transmittal Numbered 18–20).(6)The proposed sale of Forty (40) AGM–154 Joint Standoff Weapon (JSOW) All-Up-Rounds (Transmittal Numbered 18–20).(7)The proposed sale of Fifty (50) AGM–88B High-Speed Anti-Radiation Missiles (HARM) (Transmittal Numbered 18–20).(8)The proposed sale of Four (4) AGM–88 HARM Training Missiles (Transmittal Numbered 18–20).(9)The proposed sale of One hundred (100) GBU–39 250 lb Small Diameter Bomb (SDB–1) All-Up-Rounds (Transmittal Numbered 18–20).(10)The proposed sale of Four hundred (400) MAU–209 C/B Computer Control Groups (GBU–10, –12) (Transmittal Numbered 18–20).(11)The proposed sale of Eighty (80) MAU–210 Enhanced Computer Control Groups (GBU–49, –50) (Transmittal Numbered 18–20).(12)The proposed sale of Three hundred forty (340) MXU–650 Air Foil Group (GBU–12, –49) (Transmittal Numbered 18–20).(13)The proposed sale of One hundred forty (140) MXU–651 Air Foil Groups (GBU–10, –50) (Transmittal Numbered 18–20).(14)The proposed sale of Seventy (70) KMU–557 GBU–31 Tail Kits (GBU–31 JDAM, GBU–56 JDAM) (Transmittal Numbered 18–20).(15)The proposed sale of One hundred twenty (120) KMU–572 Tail Kits (GBU–38, –54) (Transmittal Numbered 18–20).(16)The proposed sale of One hundred (100) DSU–38 Proximity Sensors (GBU–54) (Transmittal Numbered 18-20).(17)The proposed sale of Four hundred sixty-two (462) MK–82 or BLU–111 500 lb Bomb Bodies (Supporting GBU–12, GBU–38, GBU–49, GBU–54) (Transmittal Numbered 18–20).(18)The proposed sale of Two hundred ten (210) BLU–109/BLU–117 or MK–84 2000 lb Bomb Bodies (Supporting GBU–10, GBU–31, GBU–50, GBU–56) (Transmittal Numbered 18–20).(19)The proposed sale of Ten (10) Practice BLU–109/BLU–117 (Transmittal Numbered 18–20).(20)The proposed sale of Six hundred seventy (670) FMU–152 Fuses (supporting GBU–10, –12, –31, –38, –49, –50, –54, & –56) (Transmittal Numbered 18–20).(21)The proposed sale of LAU–118 launchers; BRU–61 racks; general purpose Air Foil Groups; tactical training rounds; combat arms training and Maintenance Assets; nose support cups; Swivel/Link attachments; DSU–38/40/42 proximity sensors; Repair and Return services; studies and surveys; weapons system support and test equipment; publications and technical documentation; Alternate Mission Equipment (AME); mission system spares and munitions spare parts; software maintenance and support; missile support and test equipment; common munitions bit/reprogramming equipment; missile and munitions containers; personnel training and training equipment; site surveys; U.S. Government/Contractor technical, engineering, and logistical support; and other related elements of logistics and program support (Transmittal Numbered 18–20).